DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 12-15, 20-21, 23, 26-27, 30, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2018/0249374 A1) in view of Abu-Surra et al (US 2013/0235851 A1).
Regarding claims 1, 14, 15, 20, 30, 33, and 35, Park discloses a method comprising: 
sending, by a base station to at least one user device, a signal indicating a configuration of at least one guard period (150th paragraph, the system has to notify the UE of the length of the GP explicitly or with an ID of a subframe set because the interference amount is adjusted according to the length of the GP), wherein the at least one guard period is provided between subframe portions of a same link direction (Fig. 28 and 151st paragraph, that is, a subframe may be configured in the form of DL cnt/GP/DL data.  Herein, GP is guard period and located between DL cnt and DL data.  DL cnt and DL data are subframe portions and having the same link direction, which is downlink direction).
Park does not disclose that the configuration of the guard period is for beam switching.  Abu-Surra discloses that a gap of at least 3 symbols is placed between PSCH symbols and SSCH symbols in the slot.  This allows the MS to search for the PSCH on one Rx beam then switch to another Rx beam within the same subframe, to receive SSCH on the other beam (72nd paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include guard period for beam switching in Park’s system, as suggested by Abu-Surra, to improve signal to noise ratio.
one of: a subframe configuration that indicates at least one guard period, provided between subframe portions of a same link direction, for one or more subframes (151st paragraph, this subframe configuration is characterized in that the control channel always precedes the data so as to make it possible to transmit channel measurement result and information for use in data transmission before data transmission); and a guard period configuration that indicates at least one guard period, provided between subframe portions of a same link direction, for one or more subframes (150th paragraph, the system has to notify the UE of the length of the GP explicitly and Fig. 28).

Regarding claim 3, Park discloses that wherein the at least one guard period comprises: a guard period provided between a control subframe portion and a data subframe portion of a same link direction (151st paragraph, a subframe may be configured in the form of DL cnt/GP/DL data).

Regarding claims 4 and 21, Park discloses that wherein the at least one guard period comprises at least one of: a guard period provided between subframe portions of a same link direction within a subframe (Fig. 28 and 151st paragraph); and a guard period provided between subframe portions of a same link direction of different subframes.

Regarding claims 6 and 23, Park discloses that wherein the at least one guard period comprises: at least one first guard period provided between subframe portions of a same link direction within a subframe (Fig. 28 and 151st paragraph, that is, a subframe may be configured in the form of DL cnt/GP/DL data.  Herein, GP is guard period and located between DL cnt and DL data.  DL cnt and DL data are subframe portions and having the same link direction, which is downlink direction); and at least one second guard period provided between subframe portions of a same link direction of different subframes (Fig. 28, multiple subframes can have the same configuration as stated above).

th paragraph, the system has to notify the UE of the length of the GP explicitly or with an ID of a subframe set because the interference amount is adjusted according to the length of the GP).

Regarding claims 13 and 27, Park discloses sending, by a base station to a user device, signaling including an uplink grant to the user device that grants an uplink resource to the user device to perform an uplink transmission during a subframe (137th paragraph, The information on the concatenated subframes 2330 and 2350 may be included in a control signal for DL assignment or UL grant), the signaling indicating that at least one guard period, provided between subframe portions of a same link direction, will be provided in the subframe in which an uplink transmission is performed by the user device via the granted uplink resource (Fig. 28 and 151st paragraph).

Claims 7 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Abu-Surra further in view of Ingale et al (US 2018/0359790 A1).
Regarding claims 7 and 24, Park discloses having a gap period in a subframe (Fig. 28).  Park does not disclose performing, by the base station and/or user device, beam switching during the at least one guard period.  Ingale discloses that the base station performing beam switching during switching period (Fig. 4B).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include beam switching during switching period in Park’s system, as suggested by Ingale, to increase reception signal strength during communications.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Park and Abu-Surra further in view of Chatterjee et al (US 2015/0146647 A1).
one or more of the following: puncturing one or more data symbols of a subframe; puncturing one or more symbols of a cyclic prefix of a subframe; shortening a guard period provided between subframe portions of a different link direction; and increasing one or more symbols of a zero tail of a subframe.  Chatterjee discloses that the subframe may be modified by puncturing the first half of the first symbol at the transmitter side if guard period handling needs to be applied at the first symbol (81st paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include symbol puncturing in Park’s system, as suggested by Chatterjee, to increases the flexibility of the system without significantly increasing its complexity.

Allowable Subject Matter
Claims 8, 10, and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed February 26, 2021 have been fully considered but they are not persuasive. 
Applicant argues in page 9 that a switch between beams for the purpose of searching and receiving PSCH and SSCH precludes switching between beams for transmitting UL data.  Examiner respectfully disagrees.  Claims 1 does not recite switching beams for transmitting UL data.  
Applicant argues in page 10 that Ingale is silent with regard to signal indicating whether or not a guard period is provided for a specific subframe.  Examiner respectfully agrees.  Claim 34 is now objected for allowance.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/             Primary Examiner, Art Unit 2472